Title: From George Washington to Jean-Bernard-Bourg Gauthier de Murnan, 24 May 1783
From: Washington, George
To: Murnan, Jean-Bernard-Bourg Gauthier de


                  
                      24 May 1783
                  
                  This Certifies that Monr de Murnan has held the rank of Major of Engineers in the service of the United States from the month of March 1778 until the present day—that he appears to have been actuated with great zeal and fidelity in performing his duty, so far as his services have fallen under my immediate observation—and that he having served a considerable part of the War, under the particular Orders of the General the Marquis de la fayette, the Chevalier du Portail Major Genl of Engineers in the American service; the Chevalier de Choisy Marl de Camp in the Armies of his Most Christian Majesty; the American Major Generals Sullivan and Howe; and Brigr Genl Hand now Adjt Genl of the American Army, hath obtained from each of those Officers honorary testimonies of service, setting forth that his conduct as Major of Engineers had met with their approbation, & certifying his activity, intelligence, & bravery on all occasions—Given &c.—at Newburgh 24th May 1783.
                  
               